A'
                                                                                             FILED
                                                                                          IN CLERK'S OFFICE
                                                                                    U.S. DISTRICT COURT E.D.N.Y.

                                                                                    -k    AUG 2 2020        k:
                                    UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK(BROOKLYN) connk^i vm ociriotr
                                          225 Cadman Plaza East                        BROOKLYN OFFICE
                                           Brooklyn, NY 11201

                                              August 17, 2020

                                                                                            Received on
                                                                                            Aug 24 2020
                                                                                          PRO SE OFFICE

     Victor Mannarino

                        Plaintiff




             V.                                                             l:20-cv-01395-LDH-RER




     Inter-Con Security Systems, Inc.

                        Defendant




                    AMICI NEVADA SMITH REQUEST FOR INFORMATION



            What is the status of Nevada Smith request leave to file amicus curiae in support of

     plaintiff Victor Mannarino, Former Court Security Officer, dated June 26, 2020.


            This court received Nevada Smith request leave to file on June 29, 2020.


            Nevada Smith does not see his court filing on court docket.


            Nevada Smith requests this court enter his request leave to file on court docket and then

     enter order.



                                                     1
   «.     '




                                                            Respectfully Submitted,




                                                            Nevada Smith fka Michael Buesgens
                                                            August 17, 2020




                                CERTIFICATE OF SERVICE



        T HEREBY CERTIFY that I sent this request leave to file amicus curiae by priority mail,
delivery confirmation on this 17^'^ day of August 2020 to


        United States District Court
        Eastern District of New York
        225 Cadman Plaza East, Room 118 South
        Brooklyn, NY 11201


By Email To


        Jacob Korder
        Korder Law
        470 Park Avenue South Ste 3'"'^ Floor North
        New York, NY 10016
        Phone: 646-762-7265 / Fax: 646-762-9775
        Email:jkorder@korderlaw.com
        Attorney for Plaintiff Mannarino




        Susan E. Salazar
        Raff& Becker, LLP
        470 Park Ave South,     Floor North
        New York, NY 10016
        Phone: 212-732-5400 / Fax: 212-732-5400
        Email: salazars@raffbecker.com
        Attomey for Plaintiff Mannarino
Evan Benjamin Citron
Ogletree, Deakins, Nash, Smoak & Stewart, PC
599 Lexington, Avenue, 17'*^ floor
New York, NY 10022
Phone: 212-492-2068 / Fax: 212-492-2501
Email: evan.citron@ogeltree.com
Represents Defendant Inter-Con Security Systems, Inc.


LaSharn Hughes, MBA,Executive Director
Georgia Composite Medical Board - Enforcement Unit
2 Peachtree Street, N.W., 6th Floor
Atlanta, Georgia 30303
Phone:(404)656-3913, select Option #3/ Fax:(404)656-9723
Email: latisha.bias@.dch.ga.gov




Richard Jay Miller, MD,Medical Specialty Internal Medicine
Georgia License No. 18709
American Board of Internal Medicine-ABIM No. 177671
4385 Missendell Lane
Peachtree Comers, GA 30092
Phone: 770-246-9092
Email:jess390@hotmail.com


Haviva Goldhagen, MD
Georgia License No. 021152
American Board of Preventive Medicine(ABPM)
Occupational & Environmental Medicine OEM Certificate No. 024518
4561 Olde Perimeter Way #2002
Atlanta, GA 30346
Phone: 678-624-0999 / 778-578-1021
Email: ghaviva@hotmail.com

Michele S. Lee, President, CEO and Founder
Marcia Euwema, Vice President
STG Intemational, Inc. Subcontractor
InGenesis Prime Contractor
PSC-FOH Telemedicine Physician Staffing Service
2900 S. Quincy Street, Suite 888
Arlington, VA 22206
                               Nevada Smith f/k/a Michael Buesgens, Amici
                               Qui Tam whistleblower
                               PO Box 294
                               Morristown, MN 55052
                               Phone: 802-552-7975
                               Email: nevadasmith@subliminalqt.com
                               August 17, 2020




                             ATTACHMENT




USPS Delivery confirmation
Hello nevada smith,

Your item was delivered to the
front desk, reception area, or
mail room at 11:06 am on June
29, 2020 in BROOKLYN, NY
11201.


Tracking Number:



          Delivered, Front
   Desk/Reception/Mail Room




Tracking & Delivery Options
             SAim_ PAUL HH 5S3

             17 AU3202D PH 1 L

                                                            ni^ t V E R / USA




     0
                              /OA)


11           'i'\*'i''iAAvMfm'i\'i^'hn'^''''l^''l^hV]h\V\ii'^*''
         /
